Title: From Thomas Jefferson to Walter Jones, 31 March 1801
From: Jefferson, Thomas
To: Jones, Walter



Dear Sir
Washington Mar. 31. 1801.

I was already almost in the act of mounting my horse for a short excursion home, when your favor of the 14th. was put into my hands. I stop barely to acknolege it, and to thank you for your kind congratulations, and still more for your interesting observations on the course of things. I am sensible how far I should fall short of effecting all the reformation which reason would suggest and experience approve, were I free to do whatever I thought best. but when we reflect how difficult it is to move or inflect the great machine of society, how impossible to advance the notions of a whole people suddenly to ideal right, we see the wisdom of Solen’s remark that no more good must be attempted than the nation can bear, and that will be chiefly to reform the waste of public money, & thus drive away the vultures who prey on it, and improve some little on old routines. some new fences for securing constitutional rights may, with the aid of a good legislature, perhaps be attainable.I am going home for 3. weeks to make some final arrangements there for my removal hither. mr Madison & mr Gallatin will be here by the last of the month. Dearborne & Lincoln remain here, & Genl. Smith entered yesterday on the Naval department, but only pro tempore & to give me time to look for what cannot be obtained, a permanent officer, equal & willing to undertake the duties. accept assurances of my constant and affectionate respect

Th: Jefferson

